Citation Nr: 0419242	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  98-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for left patellofemoral 
chondromalacia with medial patellar plica.

2.  Entitlement to service connection for a gastrointestinal 
disorder, diagnosed as milk intolerance, due to an 
undiagnosed illness.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for skin rash, 
diagnosed as tinea pedis, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a mood disorder, 
diagnosed as schizophrenia, paranoid type, to include as due 
to an undiagnosed illness.

7.  Entitlement to an increased rating for aching bones, 
muscles, and extremities; chronic muscle tension headaches 
with blurred vision; chest pain; and weight loss, due to an 
undiagnosed illness, currently evaluated as 40 percent 
disabling.

8.  Entitlement to an increased rating for bony cystic 
formation involving both the right and left mandible, 
evaluated as 10 percent disabling prior to November 15, 2001 
and as noncompensable thereafter.

9.  Entitlement to a temporary total evaluation for 
convalescent purposes.

10.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and cousin


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1991. The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from November 1990 to 
April 1991.  He also had service in the Army Reserve.

The issues currently perfected for appeal to the Board of 
Veterans' Appeals (Board) arise from rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.

Hearings were conducted at the RO in September 1997 and in 
July 1999.  In addition, the undersigned Veterans Law Judge 
(formerly referred to as a member of the Board) conducted a 
videoconference hearing in July 2000.  

This case was previously before the Board and in October 2000 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.

While in remand status the disability evaluation for the 
veteran's PTSD was increased from 30 percent to 100 percent, 
effective from August 2000.  As this is considered a complete 
grant of the benefit sought, this issue is no longer in 
appellate status.  The case has been returned to the Board 
and is now ready for appellate review.

The issues of service connection for a lumbar spine 
disability and entitlement to TDIU are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.


FINDINGS OF FACT

1.  A left knee disorder is not of service origin.

2.  The veteran's gastrointestinal disorder, diagnosed as 
irritable bowel syndrome, is of service origin.

3.  The respiratory disorders, diagnosed as chronic rhinitis, 
sinusitis, and bronchitis, are of service origin.

4.  The skin disorder, diagnosed as tinea pedis, is of 
service origin.

5.  The psychiatric symptoms are due to a diagnosed illness, 
schizophrenia.

6.  The schizophrenia was not manifested in service or within 
the first post service year and is not causally related to 
the service connected post-traumatic stress disorder.

7.  The veteran's service connected multiple symptoms are now 
diagnosed as fibromyalgia, which is manifested by multiple 
joint pain, stiffness, and muscle soreness.  

8.  The veteran's left and right mandible disorder was 
manifested by cystic bony lesions and pain prior to November 
15, 2001.

9.  The left and right cystic bony lesions of the mandible 
have resolved on VA examination on November 15, 2001. 

10.  The veteran's surgery on May 15, 1998 was for a 
nonservice-connected left knee disability.


CONCLUSIONS OF LAW

1.  Left patellofemoral chondromalacia with medial patellar 
plica was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2003).

2.  A gastrointestinal disorder, diagnosed as irritable bowel 
syndrome, was incurred in active service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2003).

3.  A respiratory disorder, diagnosed as chronic rhinitis, 
sinusitis, and bronchitis, was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).

4.  A skin rash, diagnosed as tinea pedis, was incurred in 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

5.  A psychiatric disorder, diagnosed as schizophrenia, 
paranoid type, was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.3117 (2003). 

6.  The criteria for an initial disability evaluation higher 
than 40 percent for aching bones, muscles, and extremities; 
chronic muscle tension headaches with blurred vision, chest 
pain and weight loss due to an undiagnosed illness have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4,  
Diagnostic Code 5025 (2003).

7.  The criteria for a rating in excess of 10 percent for 
left and right cystic bony lesions of the mandible prior to 
November 15, 2001 and a compensable rating thereafter have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.20, Part 4,Diagnostic Codes 8899-9903 (2003).

8.  The criteria for a temporary total disability rating for 
convalescent purposes have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi,  17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the pertinent RO rating decisions, statements of the case 
in March 1999, October 1999, January 2000, and April 2000, as 
well as, supplemental statements of the case dated in 
September 1999, February 2000, March 2000, May 2000, and 
December 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claims.  By way of 
these documents and the Board's remand in October 2000 the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, by way of letters 
dated in November 2000 and January 2002 letter, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Most notably VA and private treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file as 
well as testimony proffered at hearings conducted in 
September 1997, July 1999 and July 2000.  There is no 
identified evidence that has not been accounted for and the 
veteran has not indicated otherwise.  

The Board notes that the January 2002 letter informing the 
veteran of the provisions of the VCAA was mailed to the 
veteran subsequent to the rating decisions appealed by the 
veteran in violation of the holding in the Pelegrini case and 
the VA has not informed the veteran to provide any evidence 
in his possession that pertains to the claims as required 
by38 C.F.R. § 3.159.

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Boar 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 
2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2003).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders. 38 
U.S.C.A. §§ 1117, 1118 (West Supp. 2002); 38 C.F.R. § 3.317 
(2002).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a) (2003), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2003).

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection. See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

Review of the record reveals that not all of the veteran's 
service medical records are shown to have been associated 
with the record.  However, after reviewing the claims 
folders, the Board has determined that the RO made a 
reasonably exhaustive search for additional service records, 
to include contacting specific units and the National 
Personnel Records Center.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

When an appellant's service records are missing or 
incomplete, the Board's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Left Patellofemoral Chondromalacia with Medial Patellar Plica

Factual Background

A review of the available service medical records does not 
reveal any problems associated with the veteran's left knee.  
The veteran underwent a Persian Gulf Registry Examination in 
conjunction with the military in November 1993. A Report of 
Medical History shows that the veteran reported having 
experienced a "trick" or locked knee and painful and swollen 
knees.  A similar history medical document, dated in October 
1994, shows a history of arthritis.

The veteran was treated at St. Vincent Hospital in September 
1992 following an automobile accident.  His complaints were 
confined to his back and shoulders.

On VA examination in August 1993 the veteran complained of 
general aching, swelling, and pain in his knees, and that, on 
at least one occasion he had his knees wrapped at St. Vincent 
Hospital.  Musculoskeletal examination revealed no effusion 
in the knees and crepitus was not shown to be manifested. 
Range of motion was shown to be to 140 degrees and no 
evidence of ligament instability was reported. X-rays of the 
left knee showed no abnormality.  The diagnoses included 
arthritis not found.

As part of a VA hospitalization record, in which the veteran 
was admitted for a period of approximately one month from 
September to October 1992, it was noted that examination of 
the veteran's extremities showed that his muscles and joints 
were within normal limits and that neither edema nor 
deformities were noted.

The veteran received intermittent treatment from 1991 to 2000 
at VA facilities for various disorders.  A VA Medical 
Certificate dated in July 1995 shows that the veteran 
complained of left knee swelling following running.  Mild 
heat and effusion was noted on examination.  Tenderness over 
the medial compartment was also documented.  Joint effusion 
was diagnosed.

A VA X-ray report dated in August 1995 shows that left knee 
joint effusion was diagnosed.  He was seen in March 1997 for 
complaints that his knee gave out. In June 1997 slight swell 
was found.

The report of a VA examination conducted in September 1997 
indicates that the veteran complained of aching in his knees.  
Examination of the veteran's knees showed range of motion to 
140 degrees, and that they were neither deformed nor swollen. 
No sign of ligament laxity or effusion was reported. The 
diagnosis was aching bones, muscles, and extremities, no 
disease found.

A private medical MRI [magnetic resonance imaging] report 
dated in April 1998 showed findings concerning the left knee 
of possible medial collateral ligament sprain and joint 
effusion.

He was seen at the VA in April 1998 for left knee pain for 2 
weeks.  Minimal swelling was reported.

A letter from a private physician, Dr. W.S. B., dated in 
April 1998, indicates that the veteran had had ongoing 
problems with his left knee since 1992.  The physician stated 
that the veteran was 40 percent disabled from a chemical 
exposure, which caused some arthritic changes in his knee.  
No history of an injury was noted. Parapatellar crepitus and 
pain on motion was diagnosed.  Mild effusion was also noted.  
Arthroscopic debridement was recommended.

A private operative report shows that the veteran underwent 
left knee arthroscopy with patellar and femoral chondroplasty 
and shaving on May 15, 1998. The postoperative diagnosis was 
Grade III chondromalacia of the patellofemoral joint and 
medial patellar plica.

A VA X-ray report dated in March 1999 shows that examination 
of the veteran's left knee showed minimal spurring of the 
tibial spines but no evidence of fracture.  A VA consultation 
sheet, also dated in March 1999, shows that the veteran 
complained of bilateral knee pain.   Bilateral patellofemoral 
syndrome was diagnosed.

Hearings were conducted at the RO in September 1997 and in 
July 1999.  In July 1999 the veteran testified that his 
exposure to anthrax during the Persian Gulf War caused him to 
develop left knee problems. He added that a private physician 
had informed him of this connection between his in-service 
chemical exposure and his current left knee problems.

The undersigned Veterans Law Judge also conducted a hearing 
in July 2000.  The veteran testified that some of the pain 
associated with his knees was attributable to his having 
fibromyalgia.  He added that he was first informed that he 
had patellofemoral syndrome or chondromalacia impairment in 
1998.  He complained of left knee swelling and reduced range 
of motion.  He added that during service his knee struck a 
blunt object and was injured as a result of being involved in 
a rough Humvee ride.  He also pointed out that a private 
physician had told him that arthritic changes had become 
manifest due to his exposure to chemicals.

On a VA examination in November 2001, the veteran related 
that he was injured in May 1991 when he was in a Humvee 
vehicle, which over turned.  He said he recalled sustaining a 
blow to his left knee and that it was swollen on the inside.  
He added that he prescribed Tylenol and returned to duty that 
same day.  Following physical and radiological examination, 
chondromalacia of the patella was diagnosed.  The veteran's 
VA examiner noted that the clinical history presented by the 
veteran and his service medical records would indicate that 
he did not suffer a major knee injury in service such as to 
produce his current knee disability.  He further opined that 
the condition in the veteran's left knee is not an effect of 
chemical exposure.  In this regard, he added that it was his 
opinion that the May 1998 private medical statement, relative 
to the veteran's left knee arthritic changes, was clinical 
history as related by the veteran 

Analysis

The veteran has contended that his current left knee problems 
are related to his involvement in a Humvee accident during 
service and/or attributable to chemical exposure in service.  
The May 1998 private medical statement indicated that the 
veteran has a diagnosed left knee disorder, which may be 
related to service exposure to chemicals.  However, the Board 
agrees with the veteran's VA examiner in November 2001, that 
this statement, which we observe is unenhanced by any 
additional medical comment by Dr. B., is merely a recordation 
of history as reported by the veteran and thus insufficient 
to establish a basis for service connection.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)

In this case there is no competent medical evidence 
suggesting a connection between the veteran's reported 
chemical exposure while in the Persian Gulf and his left knee 
disorder.  Further service medical records do not indicate 
any injury to the left knee while in service.  The first 
clinical indication of a left knee disorder was following 
service.   Additionally, there is no competent medical 
evidence which relates his current left knee disorder to 
service or any incident therein.  The evidence is not 
equipoise as to warrant application of the benefit of the 
doubt regulation.38 C.F.R. § 3.102 (2003).

Gastrointestinal Disorder 

A review of the available service medical records does not 
show that the veteran complained of or was treated for 
gastrointestinal problems during service.  The veteran 
underwent a Persian Gulf registry examination in conjunction 
with the military in November 1993.  As part of a Report of 
Medical History he indicated that he had had stomach, liver, 
or intestinal problems.  He reported stomach pain, cramps, 
and excessive gas.  In October 1994, on a similar form, gave 
a history of recent weight gain or loss.

The veteran received intermittent treatment from 1991 to 2001 
at VA and private facilities for various disorders.

A VA examination report, dated in August 1993, shows that the 
veteran did not complain of abdominal pain, changes in 
weight, fever, chills, night sweats, or weight loss. The 
veteran was described as normally nourished.  An examination 
showed that the abdomen was normal.  A gastrointestinal- 
related disorder was not diagnosed.

A VA examination was conducted in September 1997.  The 
veteran indicated that his stomach problems, which he noted 
included excessive abdominal gas, epigastric burning, and 
diarrhea, was related to the ingestion of milk.  He added 
that these symptoms abated when he eliminated milk from his 
diet.  He reported that since 1991 his weight fluctuated 
normally between 180 and 200 pounds.  The veteran reported 
never having been treated for either peptic ulcer disease or 
for gastrointestinal bleeding, and that he was not 
complaining of constipation.  He was described as having a 
slender frame and normally nourished.  Blood studies showed a 
red blood count of 4.66 m/cmm and hemoglobin of 133.7, which 
were described, as low.  Milk intolerance was diagnosed.

Hearings were conducted at the RO in September 1997, and July 
1999.  The undersigned Veterans Law Judge also conducted a 
hearing in July 2000.  In July 1999 the veteran stated that 
he had complained of cramps, bloating, and nausea in the 
past.  He added that he had not been treated with any 
gastrointestinal type medications.  He indicated that he 
began to experience constant stomach pain during the Gulf War 
and that his complaints had never been diagnosed.

An addendum to a January 1999 VA progress note shows a 
diagnosis of abdominal pain.  There was a trace heme positive 
stool.  In April 1999 it was reported that the guaiac 
positive stools could be related to medications.

A VA nursing note dated in February 2000 shows that the 
veteran's wife stated that the veteran had blood in his stool 
and that he also suffered from lots of stomach cramps.  The 
veteran complained of heartburn and indicated that he thought 
that he might have ulcers, which caused the blood in the 
stools.  February 2000 blood studies showed some 
abnormalities.

Review of the transcript of the veteran's July 2000 hearing 
shows that he was being treated for upset stomach and 
gastrointestinal reflux at a GI clinic at a VA hospital since 
approximately 1991.  He stated that he had been informed at 
one point that he had blood in his stool.  

When examined by VA in October 2001, the veteran reported 
that he started having trouble with his stomach when he was 
in the Persian Gulf.  He said that he would have epigastric 
and postprandial bloating and distress, nausea, and feelings 
of vomiting as well as an episode of diarrhea about three 
times a week.  The examiner noted that the veteran had been 
told that he has gastroesophageal reflux, but noted that he 
has never had an upper GI series or endoscopy.  It was noted 
that the veteran eats three meals a day and that his weight 
is stable and that at one time his stool was positive for 
occult blood.  The veteran refused to undergo an upper GI 
series.  Irritable bowel syndrome was diagnosed.  The 
veteran's examiner stated that the veteran's GI complaints 
are consistent with an irritable bowel syndrome, aggravated 
by milk intolerance.  The examiner added that he did not 
think that the positive hemocult in the past could be on the 
basis of the irritable bowel syndrome.

Analysis

The most recent VA examination revealed a diagnosis of 
irritable bowel syndrome.  Additionally, the examiner 
indicated that the lactose intolerance was not causing this 
disorder but could aggravate this disability.  The irritable 
bowel syndrome is medically chronic multisymptom illness and 
associated symptoms have been present for many years.  As 
indicated above the cause is unexplained.   Accordingly, 
pursuant to 38 C.F.R. § 3.317, service connection is 
warranted.  The Board notes that irritable bowel syndrome is 
included under Diagnostic Code 5025.

Respiratory Disorder 

Review of the available service medical records shows that a 
chest X-ray taken in October 1990 showed normal findings.

A report of Medical Examination dated in November 1993 and 
shown to have been conducted in association with a Persian 
Gulf Registry Examination showed that the veteran reported 
nasal stuffiness and difficulty in nasal breathing.  He had 
no complaints relative to the respiratory system.  The 
examination showed no pertinent abnormality.  Reports of 
Medical History completed by the veteran in October 1994 
shows that he indicated that he had had shortness of breath 
and nose problems.  The examination showed no pertinent 
abnormality.  

A VA chest X-ray report dated in May 1993 showed no acute 
cardiopulmonary disease.

The report of VA examination conducted in August 1993 
contained a diagnosis of heart and lung disease not found.  
Examination of the veteran's respiratory system showed that 
the lungs were perfectly clear to auscultation and 
percussion.

A VA pulmonary function test was conducted in October 1994.  
Spirometry findings were reported to be within normal limits.  
A VA pulmonary function test was also conducted in September 
1997.  Results were noted to be in the normal range and that 
the test was stopped when the veteran complained of chest 
pains.

A VA examination was conducted in September 1997.  The 
veteran indicated a history of nasal trauma in the distant 
past and noted intermittent difficulty breathing through his 
nose.  Nasal examination was noted to be consistent with 
allergic edema of both inferior turbinates. An examination of 
the lungs showed no abnormality.

The veteran provided testimony at hearings at the RO in 
September 1997, and July 1999 and at a hearing conducted by 
the undersigned in July 2000. In the course of a hearing 
before the undersigned in July 2000 the veteran stated that 
he did not begin to experience respiratory problems until his 
return from the Persian Gulf and that he currently used nasal 
medication to help with breathing through his nose. He has 
indicated that he was exposed to chemicals in the Persian 
Gulf.

When examined by VA in October 2001, the veteran reported a 
respiratory since he served in the Persian Gulf.  It was 
recorded that the veteran complained of nasal stuffiness, 
rhinorrhea, postnasal drip, accumulation of mucous in his 
throat and upper major airways, a chronic cough, and daily 
expectoration of a mucoid sputum.  It was noted that he has 
never been hospitalized for a lung condition and has never 
been treated for pneumonia.  He said that he is allergic to 
Iodides but otherwise has not had allergy testing.  On 
respiratory examination, the veteran nasal passages were 
clear.  There was no visible evidence of any edema of 
turbinates.  The septum was midline and intact.  The sinuses 
transilluminated.  There was mild tenderness on percussion of 
the maxillary and frontal sinuses.  The anterior-posterior 
dimension of the chest was perfectly normal and the veteran 
had excellent chest cage expansion.  The lungs were clear to 
auscultation and percussion.  Spirometry was interpreted to 
be within normal limits.  Chronic allergic rhinitis, 
sinusitis, and bronchitis were the diagnostic impression 
rendered.  The veteran's examiner stated that the veteran 
clearly has an allergic component to his rhinitis, sinusitis, 
and bronchitis and that all of these symptoms started back 
when he was in the Persian Gulf.  He added that he was of the 
medical impression that the veteran's respiratory condition 
is a chronic condition and has a chronic allergic basis, and 
in all likelihood, it is more likely than not that this is 
associated with the problems that he started having in the 
Persian Gulf.

Analysis

The available service medical records reflect no definitive 
finding pertaining to a respiratory disorder nor signs and 
symptoms of such a disorder.  However, when evaluated during 
Persian Gulf Registry Examination in November 1993 he 
reported nasal problems and difficulty breathing.  
Additionally, a VA examiner in October 2001 VA examination 
related the chronic allergic rhinitis, sinusitis and 
bronchitis to his service in the Persian Gulf.  The evidence 
of record does not contradict this diagnosis.  With the 
benefit of the doubt being resolved in the veteran's favor 
service connection for chronic rhinitis, sinusitis and 
bronchitis is warranted.  38 C.F.R. § 3.102.

Skin Disorder 

Review of the available service medical records does not show 
problems associated with a skin rash, to include tinea pedis.

The veteran was hospitalized at a VA facility in September 
1992.  At that time he reported a skin rash over his body 
since retiring from the Persian Gulf.  An examination showed 
a lesion on the left arm and deltoid area.  The report of VA 
examination conducted in August 1993 does not reveal that the 
veteran complained of any skin-related problems and noted 
that examination of the veteran's skin showed no pathology.

As part of a questionnaire completed by the veteran related 
to his completion of a Persian Gulf Registry Examination in 
November 1993 he indicated that he had itchy dry skin as well 
as fungus infections and recurrent rashes. He stated that he 
received treatment during service for a rash of unknown 
etiology.

A VA examination was conducted in September 1997. The veteran 
indicated that he had had a rash between his legs and on his 
right foot for the last 4 to 5 years, essentially, since his 
return from Desert Storm. He added that he had a rash on his 
hands, which had caused him to miss work due to its severity. 
In addition, the veteran reported that his condition had 
resolved over the past year enabling him to return to work. 
He also mentioned that he was not being treated for any of 
his rashes.  Examination of the groin was reported to show 1+ 
diffuse post-inflammatory hyperpigmentation without active 
erythema and scaling vesicles or rash. The veteran's right 
foot showed scaling and erythema. The diagnoses were history 
of tinea cruris and tinea pedis.

Hearings were held at the RO in September 1997 and July 1999 
and before the Board in July 2000.  During the July 2000 
hearing the veteran stated that he began to experience tinea 
pedis in 1991 when he returned to Ft. Sill after the Persian 
Gulf. He claimed that his right foot was currently sweaty and 
itchy.

When examined by VA in November 2001, the veteran reported a 
history of a scaly and itchy rash that started on his fourth 
and fifth toes.  He said that he also keeps flakey areas on 
the bottom of his feet most of the time and that that 
occurred after he returned from the Persian Gulf.  He also 
described a history of what he called whelps, mainly on his 
arm and shoulder, but sometimes on his lower back as well.  
He added that they tend to happen in similar areas each time 
they appear.  On physical examination the veteran had some 
mild xerosis on his back skin and there was some mild 
lichenification on his lower back.  The examiner reported 
that there was, however, no eruption or skin disorder noted 
on his examination exclusive of some mild maceration noted 
between the fourth and fifth toes and some mild scale noted, 
bilaterally.  Tinea pedis was the diagnostic impression 
rendered.  The examiner opined that the veteran's tinea pedis 
may be related to active military service in the fact that he 
may have worn foot wear that was quite occlusive and 
increased the likelihood of a fungal infection setting in.  
The examiner was unable to render an opinion as to the 
veteran's reported skin eruption as it was not present on 
this examination but indicated that he did not think it was 
related to the veteran's tinea pedis.

Analysis

The available service medical records showed no abnormality 
of the skin.  However, when treated by the VA in September 
1992 he reported a skin rash over his body since returning 
from the Persian Gulf.  Additionally, during the Persian Gulf 
Registry Examination in November 1993 he indicated that he 
received treatment for a skin disorder during service and 
reported recurrent skin problems and a fungus infection.  
Additionally the VA examiner that the veteran's tinea pedis 
may be related to foot wear the veteran used during service.  
In view of the consistent history with regard to the skin 
problems the veteran has reported following service, and the 
benefit of the doubt being resolved in the veteran's favor, 
service connection for it is the judgment of the Board that 
service connection for tinea pedis is warranted.  38 C.F.R. 
§ 3.102.

Mood disorder due to undiagnosed illness

A review of the veteran's service medical records does not 
reveal any psychiatric problems.  The record reflects that 
the veteran has been receiving treatment for psychiatric 
problems since 1992.  On the veteran's November 1993 Report 
of Medical History, in connection with his Persian Gulf 
Registry Examination, the veteran reported a history of 
depression or excessive worry.  The veteran's VA examiner 
noted that the veteran had been treated for cocaine 
dependence and an intermittent adjustment disorder with mixed 
emotional features in September 1992 and for an adjustment 
disorder with depressed mood, drug overdose, and a mixed 
personality disorder in June 1993.

Hearings were conducted at the RO in September 1997 and July 
1999.  In September 1997, the veteran's spouse reported that 
the veteran has problems with irritability and depression.  
The veteran testified in July 1999 that he was first told by 
a medical professional that he suffered form a psychiatric 
disorder, which he identified as a mood disorder, during his 
hospitalization in 1993.  He said schizophrenia was not 
diagnosed until 1994 or 1995.

On a VA mental health examination in September 1997, the 
veteran denied any mental health problems.  He further stated 
that he does not receive any mental health treatment nor does 
he take any psychotropic medications.  He reported that he 
believes people are always plotting against him and that he 
was depressed all the time.  On mental status examination the 
veteran's mood was generally neutral and affect was somewhat 
blunted with occasional slight inappropriate affect. 
Schizophrenia, paranoid type was diagnosed.

When examined by VA in August 1999, chronic PTSD was 
diagnosed.

A hearing was conducted by the undersigned in July 2000.  The 
veteran testified that a VA physician is treating him for 
PTSD and that this physician has told him that he has 
schizophrenia secondary to his PTSD.

VA inpatient and outpatient treatment records compiled 
between February and November 2001 reflect treatment provided 
to the veteran for mental health problems attributable to 
diagnoses of PTSD, history of paranoid schizophrenia, 
psychotic disorder not otherwise specified, cannabis abuse, 
and alcohol abuse.

On his most recent VA examination in September 2002, the 
veteran reported that as long as he takes his medication he 
can cope with things; otherwise, he will entertain evil 
thoughts about doing crazy things.  He also reported 
nightmares, intrusive thoughts and avoidance of war movies.  
Following objective examination, significant for a report of 
visual hallucinations and a considerable amount of delusional 
material as well as persecutory ideation, PTSD and a 
psychotic disorder not otherwise specified were diagnosed.  
The examiner stated that he could find no evidence suggesting 
that the veteran's PTSD caused or aggravated his psychotic 
disorder.

Analysis

Initially, the Board notes that service connection is in 
effect for PTSD evaluated as 100 percent disabling.

The veteran's mood disorder either diagnosed as 
schizophrenia, paranoid type or as a psychotic disorder not 
otherwise specified is a diagnosed disorder rather than an 
undiagnosed illness.  Thus, the presumptive provisions of 
38 C.F.R. § 3.317 do not apply.

Here, the first diagnosis of a psychiatric disorder, 
characterized as an adjustment disorder, was in September 
1992.  A psychotic disorder, schizophrenia and/or a psychotic 
disorder not otherwise specified, was diagnosed more than one 
year following discharge from active duty.  Additionally, 
there is no medical evidence relating the schizophrenia to 
service. Furthermore, a VA physician in September 2002 after 
reviewing the veteran's claims file determined that there was 
no evidence that the veteran's service-connected PTSD caused 
or aggravated his psychotic disorder.

In view of the above, the Board finds that the evidence 
demonstrates that the veteran's mood disorder, whether 
diagnosed as schizophrenia or another psychotic disorder, is 
not related to service or the his service-connected PTSD.  
Consequently service connection is not warranted.

Increased Ratings

Disability evaluations are determined by the application of 
VA's schedule for rating disabilities, the aforementioned 
rating schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in a claim of disagreement with the disability 
rating assigned contemporaneously to a grant of service 
connection, as in the case here, the facts of a particular 
case may require assignment of a separate disability rating 
for separate periods - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet App 119 (1999). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

When a condition not listed in the VA Schedule of Rating 
Disabilities is encountered, it is permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2003).

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion which joint 
of periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursion of movements, including pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
diagnostic code based on limitation does not subsume 
38 C.F.R. §§ 4.40 and 4.45 and that a rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including during flare ups.  The Board 
notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only where a diagnostic 
code is predicated on a limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Aching bones, muscles, and extremities; chronic muscle 
tension headaches with blurred vision; chest pains; and 
weight loss due to an undiagnosed illness

From 1992 to 2001 the veteran received intermittent treatment 
for various complaints including musculoskeletal problems, 
headaches, and chest pain. 

On VA examination in September 1997 the veteran described 
constant dull bifrontal headaches with severe left temporal 
sharp pain for 15 to 20 minutes daily.  He did not describe 
any aura; photophobia, phonophobia, nausea or vomiting 
associated with the headaches but reported blurred vision and 
dizziness during severe headaches.  When asked about symptoms 
related to his legs the veteran reported that the primary 
difficulty is pain in his knees and his legs aching all of 
the time. Neurological examination was essentially normal.  
Range of motion of the upper and lower extremities was normal 
with no swelling or pain in the joints or muscles.  The 
veteran has excellent muscle development in all muscle 
groups.  The veteran reported that his weight fluctuates 
between 200 and 180 pounds.

In October 1997 the RO granted service connection for aching 
bones, muscles, and extremities; chronic muscle tension 
headaches with blurred vision; chest pains; and weight loss 
due to an undiagnosed illness and assigned a 40 percent 
rating.  The veteran appealed this decision. 

Hearings were held at the RO in September 1997 and July 1999.  
At his hearing before the Board in July 2000, the veteran 
described problems with aching in his feet, ankles, hands, 
arms, shoulders, back, chest, and headache.  He stated that 
everything hurts on a daily basis.  He testified that his 
weight fluctuates and that he experiences headaches all the 
time.

On a VA fibromyalgia examination in September 2002, the 
veteran related that since the mid 1990s, he has had problems 
with muscle soreness, stiffness, and aching in his bones.  He 
said that his weight fluctuates within a 15-pound range 
during the year and this has been the situation since 1991.  
He also reported some precardial pain, which his examiner 
noted is simply a precardial superficial chest wall type of 
discomfort that is not particularly related to anything.  The 
veteran stated that the joints that bother him are his 
shoulders, lumbar spine, hands, both knees and ankles.  On 
physical examination, the veteran was described as a muscular 
athletic appearing male without any noted deformities.  On 
movement of both shoulder joints the veteran complained of 
some stiffness and discomfort.  Range of motion of the 
shoulders, bilaterally was essentially within normal limits 
with pain on the extremes of forward elevation and abduction, 
bilaterally.  The veteran knees showed no effusion or 
tenderness on palpation and no crepitus on movement.  Each 
knee could flex from 0 to 140 degrees.  The ankles were noted 
to appear clinically normal and there was no impairment in 
range of motion due to pain Dorsiflexion of each ankle was to 
20 degrees and plantar flexion was to 45 degrees.  
Musculoskeletal chest pain, history of yearly weight 
fluctuation unrelated to disease, and fibromyalgia were 
diagnosed.  On a neurological examination, the veteran 
reported that he continues to have a constant headache, which 
is present all the time.  He described two or three headaches 
per week, which are prostrating for about 30 minutes that are 
located in the right temple area for which he takes over the 
counter medications.  He headaches are not accompanied by 
nausea, vomiting, photophobia, phonophobia, or any focal 
neurological symptoms.  Neurological examination was reported 
to be within normal limits.  Chronic muscle headaches, most 
probably exacerbated by analgesics rebound headaches were 
diagnosed.

Analysis

The veteran's signs and symptoms have been evaluated by the 
RO under 38 C.F.R. Section 4.71a, Diagnostic Code 5025, which 
sets forth the criteria for rating fibromyalgia.  The veteran 
has been assigned the highest available rating under this 
diagnostic code.  Specifically, a 40 percent evaluation is 
assigned when there is evidence of fibromyalgia with 
constant, or nearly so, widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, which are refractory to therapy.  This is the 
highest scheduler evaluation permitted under this diagnostic 
code.

Following a complete review of the evidence of record, 
including the extensive medical treatment record, the Board 
finds that a higher schedular evaluation is not warranted 
under any appropriate diagnostic code.  Also, the Board has 
considered the functional impairment caused by pain as set 
forth in the Deluca case.  However, based on the range of 
motion findings of the involved joints the Board finds that 
any functional impairment caused by pain is included in the 
40 percent rating. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.

The veteran has not required frequent periods of 
hospitalization for his fibromyalgia.  Treatment records are 
void of any finding of exceptional limitation due to 
fibromyalgia beyond that contemplated by the schedule of 
ratings.  According, the Board finds that a rating in excess 
of 40 percent is not warranted.  This 40 percent rating is 
warranted throughout the appeal period and staged ratings are 
not applicable.  Fenderson v. West, 12 Vet App 119 (1999).

The evidence is not in equipoise; therefore, the veteran is 
not entitled to the benefit of the doubt.  38 C.F.R. § 3.102.

Bony Cystic Formation Involving the Right and Left Mandible.

The veteran received treatment at VA and private facilities 
from 1991 to 2001 for various disorders.  The veteran 
underwent a VA dental examination in September 1997.  At that 
time the veteran reported no inservice trauma to his teeth 
and no inservice extractions of the teeth.  He complained of 
increasing pain bilaterally in the mandible and in the 
mandibular anterior region as well as claiming that his gums 
bled.  The examination showed normal right and lateral 
excursion of the mandible.  Vertical excursion was to 43 mm.  
There was no interference in speech.  There was interference 
in mastication due to loss of teeth.  There was no 
displacement of the mandible.  There was no loss of bone.  
Panorex x-rays showed cystic bony lesions in the #18 to #20 
area of the left mandible and in the #19 to #31 area of the 
right mandible.  The examiner noted that these were 
suggestive of otodontogenic tumors, or undiagnosed cysts 
radiographically.  Pain was noted on the right and left 
mandibular molar areas upon palpation as well as swelling 
bilaterally on the right and left posterior mandibular areas 
in #18 to #20 area and from the #29 to #31 area.  The 
diagnoses were bony cystic formation, right and left mandible 
of possible otodontogenic etiology and severe and chronic 
pain in right and left mandible and in the mandibular 
anterior region

Service connection for bony cystic formation, right and left 
mandible of possible odontogenic origin due to undiagnosed 
illness was established by an RO rating action, dated in 
November 1997.  This disorder was rated as 10 percent 
disabling, effective from November 2, 1994 under diagnostic 
code 8899-9903 of VA's rating schedule.

In November 1997, the veteran's mandible was x-rayed by VA 
following his complaint of bilateral lower jaw pain.  Dental 
panographic films suggested lucency in area of the right and 
left mandibular canals inferior to the premolar and molar 
teeth.  No abnormality was recognized.

At his hearing in July 2000, the veteran testified that he 
experiences pain in his jaw with mastication.  He said that 
his physician had told him that he suffers from lost of bone 
mass on both sides of his jaw for which they could not 
provide treatment.  The veteran also stated that his gums 
bleed, that he bites his jaw a lot, and that a lot of times 
his food is not chewed up very good.

A VA examination was conducted on November 15, 2001.  At that 
time the veteran denied a history of a jaw fracture.  He 
complained of vague pain bilaterally in the mandibular 
posterior and anterior quadrants.  Examination revealed the 
vertical excursion of the mandible was limited to 48 
millimeters on opening.  Right lateral excursion of the 
mandible was normal.  Left lateral excursion of the mandible 
was limited.  There was no interference with his speech.  

Mastication interference was minimal to none due to loss of 
only two teeth.  There was no displacement of the mandible.  
There was no loss of bone.  There was left sided internal 
pterygoid muscle pain.  The left temporomandibular joint 
moved forward and out of socket upon opening and closing 
widely.  There was mandibular anterior pain upon palpation.  
The diagnoses were dental carries, periodonitis, dental pain 
to the face, and condensing osteitis mandibular anterior.

X-rays revealed that teeth numbers 18 and 30 were missing and 
dental caries were present in nine of the veteran's teeth.  A 
condensing osteitis was present in the mandibular midline.  

The examiner noted that when the veteran was last examined in 
September 1997, cystic areas were noted radiographically in 
the mandible.  He stated that these areas at present appear 
to have been either removed or have healed themselves upon 
their own accord.  The examiner added that the veteran was in 
poor dental health and pain may be related to untreated 
dental carries, particularly in the mandibular posterior 
quadrants and maxillary left and right quadrants.

The disability evaluation for the veteran's service-connected 
mandible disorder was reduced from 10 percent to 
noncompensable by a January 2002 VA rating action, effective 
from November 15, 2001.  

Analysis

A condition of the jaw may be rated based on any nonunion or 
malunion of the mandible, or based on any associated 
limitation of motion of the temporomandibular articulation. 
38 C.F.R. § 4.150, Diagnostic Codes 9903, 9904, 9905 (2003).  

Nonunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  Moderate associated disability 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires severe disability. 38 C.F.R. § 4.150, Diagnostic 
Code 9903. 

Diagnostic Code 9904 provides that malunion of the mandible 
is evaluated on the basis of the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  A noncompensable evaluation is warranted with 
slight displacement.  A 10 percent evaluation reflects 
moderate displacement and a 20 percent rating is permitted 
when the displacement is severe. 38 C.F.R. 4.150, Diagnostic 
Code 9904.
Limitation of motion of the temporomandibular articulation 
from 31 to 40 millimeters (mm.) or range of lateral excursion 
from 0 to 4 mm. warrants a 10 percent evaluation.  A 20 
percent rating requires that motion be limited from 21 to 30 
mm. lateral excursion 38 C.F.R. § 4.150, Diagnostic Code 
9905.

Malunion or nonunion of the maxilla warrants a noncompensable 
evaluation when it is manifested by slight displacement.  
When manifested by moderate displacement, malunion or 
nonunion of the maxilla is evaluated at 10 percent.  When 
manifested by severe displacement, a 30 percent evaluation is 
warranted. 38 C.F.R. Part 4, Diagnostic Code 9916.

The record does not reveal that the veteran has malunion or 
nonunion of the mandible, or maxilla.  There is no 
displacement caused by the service-connected cysts.  The 
September VA 1997 examination indicated that there was no 
limitation of lateral excursion of the mandible.  Further, 
vertical excursion of the mandible was to 43 mm.  

The evidence does not show that the criteria for a rating in 
excess of 10 percent prior to November 15, 2001 have been 
met.  Diagnostic Codes 9905, 9903,9904, 9916.  The 10 percent 
is the highest rating warranted prior to November 15, 2001.  
Fenderson v. West, 12 Vet App 119 (1999).

The recent VA examination on November 15, 2001 showed no 
evidence of any of the bony cystic formation on the mandible, 
which is the disability for which service connection was 
granted.  Also, there is no indication of any residual 
disability.  The examiner that the veteran's dental pain may 
be related to the non-service-connected condition.  
Accordingly, a compensable rating from November 15, 2001 and 
thereafter is not warranted.  Fenderson v. West, 12 Vet App 
119 (1999).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

Temporary Total Evaluation for Convalescent Purposes

The veteran has contended that he should get benefits under 
38 C.F.R. § 4.29 because he treatment at a private facility 
in April and May at a private medical facility to include 
arthroscopic debridement of the left knee patella on 

In essence, the veteran is seeking entitlement to a temporary 
total rating for convalescence following arthroscopic surgery 
performed on his left knee at a private facility on May 15, 
1998 pursuant to 38 C.F.R. § 4.30.  In pertinent part, under 
38 C.F.R. § 4.30, a temporary total disability rating will be 
assigned when it is established by report at hospital 
discharge that entitlement is warranted under paragraph 
(a)(1) effective the date of hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge.  A total 
rating may be assigned under 38 C.F.R. § 4.30(a) where (1) 
treatment of a service- connected disability resulted in 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more. Extensions of one to 
three months, beyond the initial three months, may be made 
under 38 C.F.R. § 4.30(a) (1), (2), or (3).

As the treatment and surgery involved a  nonservice-connected 
left knee disorder, entitlement to the benefits of 38 C.F.R. 
§ 4.30 is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

1.  Service connection for left patellofemoral chondromalacia 
with medial patellar plica is denied.

2.  Service connection for a gastrointestinal disorder, 
diagnosed as irritable bowel syndrome, is granted.

3.  Service connection for a respiratory disorder, diagnosed 
as chronic rhinitis, sinusitis, and bronchitis, is granted.

4. Service connection for skin rash, diagnosed as tinea 
pedis, is granted.

5. Service connection for a mood disorder, diagnosed as 
schizophrenia, paranoid type, to include as due to an 
undiagnosed illness is denied.

6.  An increased rating, in excess of 40 percent, for aching 
bones, muscles, and extremities; chronic muscle tension 
headaches with blurred vision; chest pain; and weight loss, 
due to an undiagnosed illness is denied.

7.  An increased rating, in excess of 10 percent, for bony 
cystic formation involving both the right and left mandible, 
prior to November 15, 2001 and a noncompensable thereafter is 
denied.

8.  A temporary total evaluation for convalescent purposes is 
denied.


REMAND

A VA examination of the back was conducted in November 2001.  
At that time the examiner indicated that that the veteran's 
military service record showed no evidence of trauma to the 
back.  However, a May 14, 1991 dispensary report shows that 
the veteran complained of back pain.  It was further reported 
that he had injured his back possibly 72 hours earlier.  In 
view of this fact the Board is of the opinion that additional 
development is warranted.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  2.  

2.  The RO is requested to forward the 
veteran's claims file to the same VA 
examiner who examined the veteran in 
November for review (if unavailable to 
other VA orthopedist).  Request the 
examiner to again review the veteran's 
claims file and in an addendum comment on 
the significance of the inservice back 
injury in relationship to the veteran's 
current low back disorder and to render 
an opinion as to whether it is as likely 
as not the veteran's current low back 
disorder is related to the inservice 
injury.  A complete rational for any 
opinion expressed should be included in 
the report.

3.  Thereafter, the RO should re-
adjudicate the issues of service 
connection for a low back disorder and a 
TDIU.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



